DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joseph C. Drish (Reg. No. 66,198) on June 4, 2021.
The application has been amended as follows: 
1.-21. (Canceled)

22. (Currently amended) [[An]] A first user device apparatus comprising:
at least one processor; and
at least one non-transitory memory including computer program code, the at least one memory and the computer program code configured, with the at least one processor, to cause [[a]] the first user device to perform the following:
receive, within a wireless network, an indication that slice-specific grouped paging is supported for at least a first slice-specific paging group, wherein the first user device is a member of the first slice-specific paging group; 
decode [[a]] received downlink control information directed to the first slice-specific paging group to obtain scheduling information for a paging message for the first slice-specific paging group;
derive a first slice-specific paging group identifier associated with the first slice-specific paging group from a subset of bits of a first slice identifier associated with a service;
determine a paging format for which data is transmitted during the decoding of the downlink control information using the derived first slice-specific paging group identifier, 
receive from a base station based on the scheduling information, the paging message for the first slice-specific paging group, wherein the paging message for the first slice-specific paging group is addressed using [[a]] the first slice-specific paging group identifier; [[and]]
determine a data processing procedure to receive the data based on the determined paging format, the data processing procedure comprising at least one of:
identifying a device identifier within a paging record included within the paging message, and initiating a service request procedure prior to receiving the data, the service request procedure comprising performing random access with the base station, the data being distinct for the first user device; or 
receiving the data directly within the paging message as a data payload within the paging message; and 
receive the data based on the paging message and based on the data processing procedure.  

23. (Currently amended) The apparatus of claim 22, wherein the downlink control information comprises:
the first slice-specific paging group identifier associated with the first slice-specific paging group; and 
the scheduling information for the paging message for the first slice-specific paging group.  

24. (Currently amended) The apparatus of claim 22, wherein the reception of the indication that slice-specific grouped paging is supported for at least the first slice-specific paging group comprises the following performed with the first user device:
send, to a core network, a registration request to register with the core network for a plurality of slice identifiers; 
receive a registration response from the core network indicating support for slice-specific grouped paging for at least [[a]] the first slice identifier associated with the first slice-specific paging group; and
the deriving of 
wherein the downlink control information includes the scheduling information for the paging message for the first slice-specific paging group and the first slice-specific paging group identifier associated with the first slice-specific paging group.  

25. (Currently amended) The apparatus of claim 22,
wherein the paging message includes [[a]] the paging record that identifies the first user device; 
wherein the reception of the data based on the paging message comprises: 
the identifying of the device identifier within the paging record;
the initiating of the service request procedure following the identifying of the device identifier within the paging record; and
the receiving of the data following the initiating of the service request procedure.




26. (Currently amended) The apparatus of claim 22, 
wherein the paging message includes [[a]] the data payload for member user devices of the first slice-specific paging group including the first user device; and
wherein the reception of the data based on the paging message comprises: receive the data payload included within the paging message.  

27. (Currently amended) The apparatus of claim 22, wherein the received downlink control information directed to the first slice-specific paging group indicates the paging format of the paging message as either: 
a first paging format in which the paging message includes identities of one or more user devices, which are members of the first slice-specific paging group including the first user device, for which the distinct data is transmitted after [[a]] the service request procedure; or 
a second paging format in which the paging message directly includes common data that is broadcast to user devices that are members of the first slice-specific paging group including the first user device.  

28. (Currently amended) [[An]] A base station apparatus comprising:
at least one processor; and
at least one non-transitory memory including computer program code, the at least one memory and the computer program code configured, with the at least one processor, to cause [[a]] the base station to perform the following:
generate downlink control information, the downlink control information indicating a paging format of a paging message for which data is transmitted;
transmit, within a wireless network, [[a]] the downlink control information directed to a first slice-specific paging group, the downlink control information including scheduling information for [[a]] the paging message for the first slice-specific paging group;
derive a first slice-specific paging group identifier associated with the first slice-specific paging group from a subset of bits of a first slice identifier associated with a service, wherein the paging format is indicated with the first slice-specific paging group identifier;

transmit, based on the scheduling information, the paging message for the first slice-specific paging group, wherein the paging message for the first slice-specific paging group is addressed using [[a]] the first slice-specific paging group identifier; [[and]]
wherein the paging message comprises an indication of a data processing procedure for transmission of the data, the data processing procedure comprising at least one of:
identification of a device identifier within a paging record included within the paging message, and initiation of a service request procedure prior to transmitting the data, the service request procedure comprising performing random access with a first user device, the data being distinct for the first user device; or
transmitting the data directly within the paging message as a data payload within the paging message; and 
transmit, to at least [[a]] the first user device that is a member of the first slice-specific paging group, the data based on the paging message and based on the data processing procedure.  

29. (Currently amended) The apparatus of claim 28, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the base station to:
transmit, to a core network, a setup request including an indication that the base station supports slice-specific grouped paging; and
receive, from the core network, a setup response including an indication [[by]] of the core network of support for slice-specific grouped paging for at least the first slice-specific paging group, wherein at least the first user device is a member of the first slice-specific paging group.  

30. (Currently amended) The apparatus of claim 29, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the base station to:
receive, from the core network, a core network paging message that includes an identifier associated with the first user device that triggered a paging procedure, and paging assistance information including [[a]] the first slice identifier associated with [[a]] the service 

31. (Currently amended) The apparatus of claim 29, wherein the reception of the setup response including the indication [[by]] of the core network of support for slice-specific grouped paging for at least the first slice-specific paging group comprises the following performed with the base station:
receive, from the core network, the setup response including [[a]] the first slice identifier associated with the first slice-specific paging group to indicate support [[by]] of the core network for slice-specific grouped paging for at least the first slice-specific paging group[[,]]; 
wherein the first slice-specific paging group identifier, associated with the first slice-specific paging group, can be derived based on the first slice identifier; and


33. (Currently amended) The apparatus of claim 28, wherein the paging message includes [[a]] the paging record that identifies the first user device with [[an]] a device identifier of the first user device, the paging record configured to be used with the first user device to identify the device identifier of the first user device within the paging record; 
wherein the transmission of the data based on the paging message comprises:
transmit, in response to [[a]] the service request procedure initiated [[by]] with the first user device, the data to the first user device.  

34. (Currently amended) The apparatus of claim 28, wherein the paging message includes [[a]] the data payload for user devices that are members of the first slice-specific paging group including the first user device; and
wherein the transmission of the data based on the paging message comprises:
transmit the data payload included directly within the paging message.  

35. (Currently amended) The apparatus of claim 28, wherein the downlink control information directed to the first slice-specific paging group indicates the paging format of the paging message as either: 
a first paging format in which the paging message includes identities of one or more user devices, which are members of the first slice-specific paging group including the first user device, for which the distinct data is transmitted after [[a]] the service request procedure; or
a second paging format in which the paging message directly includes common data that is broadcast to user devices that are members of the first slice-specific paging group including the first user device.  

36.-39. (Canceled) 



Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                             P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/
Primary Examiner, Art Unit 2646